United States Securities and Exchange Commission Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):March 15, 2012 SHUFFLE MASTER, INC. (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation or Organization) 0-20820 (Commission File Number) 41-1448495 (IRS Employer Identification No.) 1106 Palms Airport Drive, Las Vegas, Nevada 89119 (Address of Principal Executive Offices) Registrant’s Telephone Number, Including Area Code: (702) 897-7150 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders Shuffle Master, Inc. (NASDAQ Global Select Market: SHFL) (the “Company”) held its annual meeting of shareholders (the “2012 Annual Meeting”) on March 15, 2012.The following is a brief description of each matter voted upon at the 2012 Annual Meeting, as well as the number of votes cast for, against or withheldas to each matter and the number of abstentions and broker non-votes with respect to each matter. Proposal No. 1 Election of Directors The seven individuals listed below were elected at the 2012 Annual Meeting to serve for a one-year term on the Company’s Board of Directors. Name of Director Votes For Votes Withheld Broker Non-Votes Garry W. Saunders John R. Bailey Daniel M. Wade Eileen F. Raney A. Randall Thoman Michael Gavin Isaacs David B. Lopez Proposal No. 2 Ratification of PricewaterhouseCoopers LLP as the Company’s Independent Registered Public Accounting Firm for the Fiscal Year Ending October 31, 2012 Proposal No. 2 was a proposal to ratify the appointment of PricewaterhouseCoopers LLP as the Company’s independent registered public accounting firm for fiscal year ending October 31, 2012.This proposal was approved. Votes For Votes Against Abstentions Proposal No. 3 Advisory (Non-Binding) Vote on the Executive Compensation Proposal No. 3 was an advisory vote on the compensation of the Company’s named executive officers as described in the Company's proxy statement for the 2012 Annual Meeting.The table below indicates the voting results on this matter. Votes For Votes Against Abstentions Broker Non-Votes SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SHUFFLE MASTER, INC. (Registrant) Date: March 20, 2012 /s/ MICHAEL GAVIN ISAACS Michael Gavin Isaacs Chief Executive Officer
